Citation Nr: 0736816	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  05-15 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUE

Entitlement to accrued benefits for special monthly 
compensation based upon the need for regular aid and 
attendance of another person.


REPRESENTATION

Appellant represented by:	Clarence F. Rhea, Attorney at 
Law


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1942 to 
December 1945.  The appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In September 2002 the appellant testified at a Travel Board 
hearing in Montgomery, Alabama, with regard to her claim for 
service connection for cause of death.  That claim was denied 
in a Board decision issued in April 2005.  The transcript of 
that hearing is of record.


FINDING OF FACT

The veteran was not blind or nearly blind; and his need for 
aid and attendance and subsequent care in a nursing home were 
not the result of service-connected disabilities.


CONCLUSION OF LAW

The criteria for special monthly compensation based on the 
permanent need for aid and attendance of another person have 
not been met.  38 U.S.C.A. § 1114 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.351, 3.352 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks accrued benefits as the survivor to a 
pending claim for special monthly compensation based on the 
veteran's need for the regular aid and attendance of another 
person based on a claim filed by the veteran prior to his 
death.

Certain survivors of a deceased veteran are eligible to 
receive payment from VA of "accrued benefits" based upon 
the deceased veteran's statutory entitlement to such 
benefits.  38 U.S.C.A. § 5121.  An accrued benefit is a 
periodic payment "to which [the veteran] was entitled at 
death under existing ratings or decisions, or based on 
evidence in the file at date of death and due and unpaid."  
Id.  For a surviving spouse to be entitled to accrued 
benefits, "the veteran must have had a claim pending at the 
time of his death for such benefits or else be entitled to 
them under an existing rating or decision."  Jones v. West, 
136 F.3d 1296, 1299 (Fed. Cir. 1998); see Zevalkink v. Brown, 
102 F.3d 1236, 1241 (Fed. Cir. 1996) (An accrued benefits 
claim is derivative of a veteran's claim, i.e., the 
claimant's entitlement is based on the veteran's 
entitlement). 

Special monthly compensation is payable to a veteran who, as 
a result of his service-connected disabilities, is so 
helpless as to need or require the regular aid and attendance 
of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 
3.350(b)(3).  A veteran will be considered in need of regular 
aid and attendance if he or she: (1) is blind or so nearly 
blind as to have corrected visual acuity of 5/200 or less, in 
both eyes, or concentric contraction of the visual field to 
five degrees or less; (2) is a patient in a nursing home 
because of mental or physical incapacity; or (3) establishes 
a factual need for aid and attendance under the criteria set 
forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c).

The following criteria will be considered in determining 
whether the veteran is in need of the regular aid and 
attendance of another person: the inability of the veteran to 
dress or undress himself, or to keep himself ordinarily clean 
and presentable; frequent need of adjustment of any special 
prosthetic or orthopedic appliances which, by reason of the 
particular disability, cannot be done without such aid; the 
inability of the veteran to feed himself through the loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect the veteran from the 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).

In Turco v. Brown, 9 Vet. App. 222 (1996), the Court held 
that it was not required that all of the disabling conditions 
enumerated in the provisions of 38 C.F.R. § 3.352(a) be found 
to exist to establish eligibility for aid and attendance and 
that such eligibility required at least one of the enumerated 
factors be present.  The Court added that the particular 
personal function which the veteran was unable to perform 
should be considered in connection with his or her condition 
as a whole and that it was only necessary that the evidence 
establish that the veteran is so helpless as to need regular 
aid and attendance, not that there be a constant need.

In June 1998 the veteran applied for special monthly 
compensation based on the need for the regular aid and 
attendance of another person.  That claim was denied in a 
rating decision dated in October 1998, which the veteran 
appealed.  Death Certificate dated April 26, 2000, confirms 
the veteran's death on April 10, 2000.  At the time of his 
death the veteran was service-connected as follows:

*	50 percent, Venous incompetence, 
left leg
*	30 percent, Right leg wound
*	10 percent, tinnitus, 
*	0 percent, left otitis media
*	0 percent, bilateral sensorineural 
hearing loss

A medical certificate (VA Form SDVA-6) dated March 13, 2000, 
confirms that the veteran was admitted into a Huntsville, 
Alabama, nursing home on March 13, 2000.  Other evidence (See 
Transcript at p. 12) indicates that he remained in the 
nursing home until his death on April 10, 2000.  VA Form 10-
10M of the medical certificate contains, in pertinent part, 
the following information:

TRIAGE: Patient has increasing confusion, 
swelling and shortness of breath.  

HISTORY AND PHYSICAL:  Patient has 
diabetes mellitus; B-12 deff.-congestive 
heart failure-atherosclerotic heart 
[disease]-neuropathy; confusion-
Alzheimer's.  

Eyes:  Pupils are equal, round and 
reactive to light

According to this evidence, the veteran was not blind, and 
there is no evidence that he was so nearly blind as to have 
corrected visual acuity of 5/200 or less, in both eyes, or 
concentric contraction of the visual field to five degrees or 
less.  In fact, reports of physical examinations done in May 
and July 1997 advise of full visual fields and visual acuity 
within normal limits.  Private physician's notes dated in 
November 1998 inform that the veteran denied any visual 
problems.  Based on the evidence of record special monthly 
compensation due to blindness is not warranted.  38 C.F.R. § 
3.351(c).  In addition, although the veteran was a patient in 
a nursing home, he was not service-connected for any of the 
conditions listed on the nursing home's medical certificate 
(VA Form 10-10M).  Accordingly, special monthly compensation 
based on being a patient in a nursing home is also not 
warranted.  Id.  The question thus remaining is whether a 
grant of special monthly compensation based on the need for 
aid and attendance of another person was warranted prior to 
the veteran's death.  38 C.F.R. § 3.352(a).  Unfortunately, 
the facts do not support this alternative theory of 
entitlement either.

Medical records dating from August 1991, including the report 
of a March 1993 compensation and pension (C&P) examination, 
inform of left lower extremity varicose veins, swelling, and 
chronic venous stasis ulcers.  A letter from a private 
treating physician dated in August 1993, advises as follows:

[The veteran] has been a patient of 
mind since 8/8/89.  He suffers from 
severe venous stasis disease of [the] 
lower legs which have caused multiple 
ulcerations of his calf with multiple 
episodes of cellulitis.  He has severe 
deep venous incontinence and has been 
seen by [name], a local vascular 
surgeon, for considerat[io]n of 
surgical relief.  He, also, has 
osteoarthritis, as well as, peripheral 
vascular disease, hypertension, and 
peripheral neuropathy.

The veteran was not service-connected for venous stasis of 
the right leg, osteoarthritis, peripheral vascular disease, 
hypertension, or peripheral neuropathy.  Although he was 
service-connected for venous insufficiency, there is no 
evidence in this letter that the veteran was rendered 
helpless by his service-connected venous insufficiency.  See 
38 C.F.R. § 3.350(b)(3).  Indeed, in August 1993 the veteran 
reported that he was able to "walk about thirty or forty 
feet without resting."  This declaration was buttressed 
during an April 1994 Board hearing regarding TDIU, during 
which the veteran testified that he spent his time "loafin' 
around the house," but would occasionally "get out and walk 
down [to] a little place called the Barns, a little bar[;] 
get somethin' and come back and do somethin', sit around."

An aid and attendance examination report dated in May 1998 
informs that the veteran was unable to dress himself, bathe, 
go to the bathroom, or walk in and out of his home without 
assistance.  Diagnosis on the aid and attendance report was 
"generalized osteoarthritis."  May 1998 treatment record 
expanded the diagnosis as follows: "lumbar spine - lower 
back pain and lumbar degenerative disc dz, cervical spine - 
neck pain, generalized osteoarthritis of spine and multiple 
joints [sic] and knee - degenerative meniscal tears."  
Although this evidence confirms that the veteran was in need 
of aid and attendance in May 1998, it does not support a 
finding that the veteran's helplessness was the result of a 
service-connected disability since the veteran was not 
service-connected for degenerative joint or disc disease, or 
for degenerative meniscal tears.  

In a letter FAX dated December 2, 1998, another treating 
physician wrote as follows:

I am writing on behalf of my patient [the 
veteran].  I have been treating [the 
veteran] at [facility] for chronic 
obstructive lung disease along with 
multiple medical problems.  One of the 
problems he suffers from is peripheral 
neuropathy which I believe to be service 
oriented.  Because of this problem,[the 
veteran] has found it very difficult to 
walk, stand or take baths without 
assistance.

While undoubtedly well intentioned, this evidence also does 
not support a finding that the veteran's helplessness was the 
result of a service-connected disability since the veteran 
was not service-connected for chronic obstructive lung 
disease or peripheral neuropathy.  

An aid and attendance examination report dated in May 1999 
informs that the veteran was bedridden, and unable to dress 
himself, bathe, go to the bathroom, or walk in and out of his 
home without assistance.  In the diagnoses section of the aid 
and attendance report the physician wrote "h/o dvt, 
neuropathy, leg injury, afib."  In September 1999 this same 
physician conducted another aid and attendance examination.  
She reported that the veteran was unable to dress himself, 
bathe, go to the bathroom, or walk in and out of his home 
without assistance; however, she indicated that the veteran 
was not bedridden, but was able to walk with a walker.  
Diagnoses were as follows: "cva-confusion, neuropathy-pvd, 
can not walk."  

Although this evidence continues to show that the veteran was 
in need of aid and attendance since May 1998, it does not 
support a finding that the veteran's helplessness was the 
result of a service-connected disability since the veteran 
was not service-connected for deep vein thrombosis, 
neuropathy, afib, cerebrovascular accident-confusion, or 
neuropathy-peripheral vascular disease.  There is also no 
indication that the obscurely mentioned leg injury noted on 
the May 1999 report refers to either of the veteran's 
service-connected leg disabilities, particularly in view of 
the veteran's concomitant, nonservice-connected peripheral 
neuropathy, degenerative arthritis, degenerative meniscal 
tears, severe venous stasis disease with chronic venous 
stasis ulcers, and deep vein thrombosis.  Despite the grant 
in 1996 of TDIU (which was made effective from April 1993), 
the record contains no probative evidence that the veteran 
was rendered helpless by his service-connected disabilities.  

Moreover, the record contains no probative medical evidence 
that the veteran was rendered helpless by his service-
connected left leg veinous insufficiency or right leg wound.  
Indeed, the only evidence in support of the appellant's 
assertion that the veteran's helplessness stemmed from his 
service-connected disabilities are statements and testimony 
from she and her son.  While a layperson can provide 
probative eyewitness evidence of visible symptoms, (Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992), the Board finds that 
the lay evidence in this case is outweighed by the medical 
evidence of record, which attributes the veteran's need for 
aid and attendance to his nonservice-connected disabilities.  
Inasmuch as the medical evidence includes the reports of 
numerous aid and attendance examinations done by the 
veteran's own treating physicians, the Board finds it to be 
not only highly probative, but persuasive.  The appellant's 
request for accrued benefits is therefore denied.

Nothing in this determination is in any way intended to cast 
any doubt upon the good faith of the appellant's belief that 
her claim is valid.  The facts and the law, however, do not 
provide a basis for the Board to take favorable action.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim. 38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant provide 
any evidence in his possession that pertains to the claim in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to the claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in December 
2004 satisfied the duty to notify provisions.  The appellant 
was informed of the evidence needed to substantiate her claim 
for accrued benefits; of the evidence that VA would obtain; 
and of the evidence that she should submit, or request 
assistance in obtaining, from VA.  Although the December 2004 
letter was not issued before the March 2004 rating decision, 
the Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Pelegrini, 18 Vet. App. 112.  

If there was any deficiency in the notice to the appellant, 
the Board finds that the presumption of prejudice on VA's 
part has been rebutted.  Communications sent to the appellant 
over the course of this appeal show that the appellant 
clearly had actual knowledge of the evidence she was required 
to submit in this case.  The Board also notes that the 
appellant has been zealously represented by an attorney 
during this appeal period.  The appellant is thus found to be 
reasonably expected to understand the evidence that was 
needed to substantiate her claim.  

Regarding the duty to assist, private treatment records have 
been obtained and made a part of the record, as has the 
report of a March 1993 C&P examination.  The veteran was also 
accorded numerous aid and attendance examinations, the 
reports of which are of record.  The transcripts of Travel 
Board hearings held in March 1994 and September 2002, which 
contain testimony germane to the issue on appeal are also of 
record.  In addition, the appellant requested and was 
scheduled for a Travel Board hearing, which she later 
cancelled.  Significantly, neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist her in 
the development of her claim.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).




	(CONTINUED ON NEXT PAGE)




ORDER
The appellant's request for accrued benefits for special 
monthly compensation based upon the need for regular aid and 
attendance is denied.




____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


